DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bowler et al. [US 2014/0267788 A1; hereinafter “Bowler”].
Regarding claim 1, Bowler teaches a method (figure 21 – 0068), comprising: 
determining, by one or more processors, an indication that an outage has occurred (via threshold alarms) on a cable network based on a status of a network (0054), wherein the network device receives power from a power network (network monitoring and management system – 0051); 
determining, by the one or more processors, location information for at least a portion of a plurality of network devices, including the network device, within the cable network (data pulls including information concerning network components and geographic locations - 0057); 
determining, by the one or more processors, a cable topology of the cable network at an area that includes a location (location may be assigned a value – 0062) that corresponds to the network device (topologies 100, 102, 104 and 106 – figures 15-18 – 0060); 
determining, by the one or more processors, a power topology (downstream power – 0062) of the power network at the area (topologies 100, 102, 104 and 106 – figures 15-18 – 0060); 
analyzing, by the one or more processors, the cable topology and the power topology at the area (analysis of each of the different parameters  - 0065); and 
identifying, by the one or more processors, one or more potential failure locations on the power network (identified as a location of the most likely source of the issue – 0067) (most likely locations of the fault – 0065).

Regarding claim 2, Bowler teaches determining, by the one or more processors, a status of a customer premise equipment (CPE) device (cable modems) within the area, wherein the one or more potential failure locations are based on the status of the CPE device (0047).

Regarding claim 3, Bowler teaches analyzing the cable topology and the power topology comprises identifying one or more power network components that are proximate to area (topologies 100, 102, 104 and 106 – figures 15-18 – 0060).

Regarding claim 4, Bowler teaches analyzing the cable topology and the power topology comprises identifying one or more power network components that are located upstream of the network device (provide real-time monitoring of upstream and downstream performance metrics – 0049, 0057).

Regarding claim 5, Bowler teaches determining, by the one or more processors, customer addresses for the area; locating, by the one or more processors, the customer addresses on the power topology; and identifying, by the one or more processors, at least one power network component located on the power network upstream from the customer addresses as the one or more potential failure locations (street map showing location information – 0046-0047).

Regarding claim 6, Bowler teaches the network device is configured to receive power from the power network, and wherein the indication includes an indication that the network device is not receiving power from the power network (unacceptable downstream power levels - 0062).

(street map showing location information – 0046-0047).

Regarding claim 10, Bowler teaches a system, comprising: a memory storing computer-executable instructions; and at least one processor in communication with the memory and operable to execute the computer-executable instructions to (signal processing electronic device – 0071): 
determining, by one or more processors, an indication that an outage has occurred (via threshold alarms) on a cable network based on a status of a network device within the cable network (0054), wherein the network device receives power from a power network (network monitoring and management system – 0051); 
determining, by the one or more processors, location information for at least a portion of a plurality of network devices, including the network device, within the cable network (data pulls including information concerning network components and geographic locations - 0057); 
determining, by the one or more processors, a cable topology of the cable network at an area that includes a location (location may be assigned a value – 0062) that corresponds to the network device (topologies 100, 102, 104 and 106 – figures 15-18 – 0060); 
(downstream power – 0062) of the power network at the area (topologies 100, 102, 104 and 106 – figures 15-18 – 0060); 
analyzing, by the one or more processors, the cable topology and the power topology at the area (analysis of each of the different parameters  - 0065); and 
identifying, by the one or more processors, one or more potential failure locations on the power network (identified as a location of the most likely source of the issue – 0067) (most likely locations of the fault – 0065).

Regarding claim 11, Bowler teaches the processor is further operable to execute the computer-executable instructions to: determining a status of a customer premise equipment (CPE) device (cable modems) within the area, wherein the one or more potential failure locations are based on the status of the CPE device (0047).

Regarding claim 12, Bowler teaches analyzing the cable topology and the power topology comprises identifying one or more power network components that are proximate to area (topologies 100, 102, 104 and 106 – figures 15-18 – 0060).

Regarding claim 13, Bowler teaches analyzing the cable topology and the power topology comprises identifying one or more power network components that are located upstream of the network device (provide real-time monitoring of upstream and downstream performance metrics – 0049, 0057).

(street map showing location information – 0046-0047).

Regarding claim 15, Bowler teaches the network device is configured to receive power from the power network, and wherein the indication includes an indication that the network device is not receiving power from the power network (unacceptable downstream power levels - 0062).

Regarding claim 16, Bowler teaches analyzing the cable topology and the power topology comprises associating addresses for one or more of the plurality of network devices with a power topology map (street map showing location information – 0046-0047).

Regarding claim 17, Bowler teaches a method (figure 21 – 0068), comprising: 
determining, by one or more processors, an indication that an outage has occurred (via threshold alarms) on a cable network based on a status of a network device within the cable network (0054), wherein the network device receives power from a power network (network monitoring and management system – 0051); 
(data pulls including information concerning network components and geographic locations - 0057); 
determining, by the one or more processors, a cable topology of the cable network at an area that includes a location (location may be assigned a value – 0062) that corresponds to the network device (topologies 100, 102, 104 and 106 – figures 15-18 – 0060); 
analyzing, by the one or more processors, the cable topology at the area (analysis of each of the different parameters  - 0065); and 
identifying, by the one or more processors, one or more potential failure locations on the power network (identified as a location of the most likely source of the issue – 0067) (most likely locations of the fault – 0065).

Regarding claim 18, Bowler teaches determining, by the one or more processors, a status of a customer premise equipment (CPE) (cable modems) within the area, wherein the one or more potential failure locations are based on the status of the CPE device (0047).

Regarding claim 19, Bowler teaches analyzing the cable topology comprises identifying one or more power network components that are proximate to the area (topologies 100, 102, 104 and 106 – figures 15-18 – 0060).

(provide real-time monitoring of upstream and downstream performance metrics – 0049, 0057).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beeco et al. (US Patent Application Publication 2011/0119517 A1) discloses systems and methods for classifying possible failures in a power network;
MIRON (US Patent Application Publication 2019/0271731 A1) discloses a system and method for dynamic fault detection in an electric grid;
Basu et al. (US Patent Application Publication 2016/0018458 A1) discloses methods and arrangements for electric outage detection and localization in a power grid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY  whose telephone number is (571)270-3340.  Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/
Primary Examiner, Art Unit 2862